Exhibit 10.iii.d

THE MOSAIC COMPANY

COST REDUCTION INCENTIVE

PERFORMANCE SHARE AWARD AGREEMENT

This PERFORMANCE SHARE AWARD AGREEMENT (the “Agreement”) is made this
             day of                     , 2014 (the “Grant Date”), by and
between The Mosaic Company, a Delaware corporation (the “Company”) and
             (the “Participant”). The “Performance Period” shall mean the period
beginning on January 1, 2014 and ending on December 31, 2016.

1. Award.

(a) The Company hereby grants to the Participant a Performance Award under The
Mosaic Company 2004 Omnibus Stock and Incentive Plan (the “Plan”) consisting of
             performance shares (each such performance share, a “Performance
Share,” collectively, the “Performance Shares” and the number of a Participant’s
Performance Shares sometimes referred to herein as the “No. of Participant’s
Performance Shares”). Each Performance Share represents the opportunity
(provided the performance conditions described below are met) to receive a
multiple of one share of common stock (including a multiple of 1 and less than
1), par value $.01 per share (the “Common Stock”), of the Company according to
the terms and conditions set forth herein, in the Plan and in the resolutions
(the “Resolutions”) adopted by the Board of Directors (the “Board”) of the
Company and Compensation Committee (the “Committee”) of the Board, including but
not limited to applicable definitions and the manner of making determinations
and calculations relating to this Agreement and the Performance Shares. The
Performance Shares are granted under Sections 6(d) and (e) of the Plan. A copy
of the Plan and the Resolutions will be furnished upon request of the
Participant. This Performance Award is intended to be “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Internal Revenue Code.

(b) Participant’s Sub-plan: The Participant is initially in the             
sub-plan (the “Participant’s Sub-plan”).

(c) Calculation of Payout (Performance Requirement). Provided the Participant’s
Performance Shares are not forfeited under Section 2, the number of shares of
Common Stock, par value $0.01 of the Company (“Common Shares”) issued to the
Participant in exchange for Performance Shares shall be determined as set forth
below:

 

  (i) Phosphates and Potash Sub-plan Participants: For a Participant in the
Phosphates or Potash sub-plan, the number of Common Shares issued to such
Participant shall equal the total number of the Participant’s Performance Shares
as set forth above multiplied by the applicable Payout Percentage (the “Payout
%”) for the Participant’s sub-plan determined as follows:



--------------------------------------------------------------------------------

SUB-PLAN

  

GOAL

   2016
CONTROLLABLE
OPERATING
COSTS/TONNE
ACHIEVED      PAYOUT %  

Phosphates

   Maximum    $ 146.01         150 %     Target    $ 148.67         100 %    
Minimum    $ 155.34         50 % 

Potash

   Maximum    $ 96.88         150 %     Target    $ 99.08         100 %    
Minimum    $ 104.57         50 % 

Achievement of performance levels between amounts set forth in the table above
shall be interpolated on a straight-line basis. The Committee shall determine
the level of 2016 Controllable Operating Costs/Tonne that has been achieved.

 

  (ii) Participants in Other Sub-plans: For a Participant whose Sub-plan is not
the Phosphates or Potash Sub-Plan, the number of Common Shares issued to such
Participant shall be equal to the sum of the following:

(No. of Participant’s Performance Shares multiplied by 50%

multiplied by Payout % for Phosphates Sub-plan from Section 1(c)(i) above)

+

(No. of Participant’s Performance Shares multiplied by 50%

multiplied by Payout % for Potash Sub-plan from Section 1(c)(i) above)

(iii) Notwithstanding the foregoing, in the event of a Change in Control and
Qualified CIC Termination described under Section 2(d), if the Performance
Period has not previously ended, the Performance Period shall end on the date of
Participant’s termination of employment and the number of Common Shares issued
to such Participant shall equal the greater of (a) the total number of the
Participant’s Performance Shares as set forth above in Section 1(a), or (b) the
number of Common Shares determined in the manner provided under Section 1(c) but
substituting for 2016 Controllable Operating Costs/Tonne Achieved the level of
Controllable Operating Costs/Tonne Achieved for the most recent fiscal year of
the Company for which such information is then available. .

2. Vesting; Forfeiture; Early Vesting.

(a) Except as otherwise provided in this Agreement, the Performance Shares shall
vest (i.e., cease to be subject to any further requirement that the participant
continue in employment with the Company or an Affiliate) on December 31, 2016.

(b) Except as provided in Sections 2(c) and (d), if Participant ceases to be an
employee of the Company or any Affiliate, whether voluntary or involuntary and
whether or not terminated for Cause, prior to vesting of the Performance Shares
pursuant to Section 2(a) hereof, all of Participant’s rights to all of the
unvested Performance Shares shall be immediately and irrevocably forfeited.

 

2



--------------------------------------------------------------------------------

(c) Notwithstanding Sections 2(a) and 2(b), all of a Participant’s unvested
Performance Shares shall vest upon the date any of the following events occurs:

(i) Participant’s death;

(ii) Participant is determined to be disabled under the Company’s long term
disability plan; or

(iii) Participant retires from the Company with at least five years service at
age sixty or older (or pursuant to early retirement with the consent of the
Committee).

(d) Notwithstanding Section 2(b) or anything else in this Agreement to the
contrary, in the event Participant experiences a Qualified CIC Termination the
Participant’s unvested Performance Shares shall vest as of the date of
Participant’s termination of employment.

3. Certain Definitions.

(a) “Change in Control” shall mean:

(i) a majority of the directors of the Company shall be persons other than
persons (A) for whose election proxies shall have been solicited by the Board of
Directors of the Company, or (B) who are then serving as directors appointed by
the Board of Directors to fill vacancies on the Board of Directors caused by
death or resignation (but not by removal) or to fill newly-created
directorships,

(ii) 50% or more of the voting power of all of the outstanding shares of all
classes and series of capital stock of the Company entitled to vote in the
general election of directors of the Company, voting together as a single class
(the “Voting Stock”), of the Company is acquired or beneficially owned by any
person, entity or group (within the meaning of Section 13d(3) or 14(d)(2) of the
Exchange Act other than (A) an entity in connection with a Business Combination
in which clauses (A) and (B) of subparagraph (iii) apply or (B) a licensed
broker/dealer or licensed underwriter who purchases shares of Voting Stock
pursuant to an underwritten public offering solely for the purpose of resale to
the public,

(iii) the consummation of a merger or consolidation of the Company with or into
another entity, a sale or other disposition (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets or a similar
business combination (each, a “Business Combination”), in each case unless,
immediately following such Business Combination, (A) all or substantially all of
the beneficial owners of the Company’s Voting Stock immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the voting power of the then outstanding shares of Voting Stock (or comparable
voting equity interests) of the surviving or acquiring entity resulting from
such Business Combination (including such beneficial ownership of an entity
that, as a result of such transaction, owns the Company or all or substantially
all of the Company’s assets either directly or through one of more
subsidiaries), in substantially the same proportions (as compared to the other
beneficial owners of the Company’s Voting Stock immediately prior to such
Business Combination) as their beneficial ownership of the Company’s Voting
Stock immediately prior to such Business Combination, and (B) no person, entity
or group beneficially owns, directly or indirectly, 50% or more of the voting
power of the outstanding voting stock (or comparable equity interests) of the
surviving or acquiring entity (other than a direct or indirect parent entity of
the surviving or acquiring entity, that, after giving effect to the Business
Combination, beneficially owns, directly or indirectly, 100% of the outstanding
Voting Stock (or comparable equity interests) of the surviving or acquiring
entity), or

 

3



--------------------------------------------------------------------------------

(iv) approval by the Company’s stockholders of a definitive agreement or plan to
liquidate or dissolve the Company.

Notwithstanding the foregoing, a Change in Control shall not have occurred
unless the event satisfies the definition of “change in control” under section
409A of the Internal Revenue Code of 1986, as amended, and any regulations,
rules, or guidance thereunder (the “Code”).

(b) “Qualified CIC Termination” shall mean (i) the Company’s termination of
Participant’s employment without Cause (or Participant’s termination of
employment for Good Reason), and (ii) such termination occurs either (A) upon,
or within two years after, the occurrence of a Change in Control of the Company,
or (B) at the time of, or following, the entry by the Company into a definitive
agreement or plan for a Change in Control of the nature set forth in
Section 3(a)(ii), (iii), or (iv) (so long as such Change in Control occurs
within six months after the effective date of such termination).

(c) “Cause” shall mean (i) the willful and continued failure by Participant
substantially to perform his or her duties and obligations (other than any such
failure resulting from his or her incapacity due to physical or mental illness),
(ii) Participant’s conviction or plea bargain of any felony or gross misdemeanor
involving moral turpitude, fraud or misappropriation of funds or (iii) the
willful engaging by Participant in misconduct which causes substantial injury to
the Company or its Affiliates, its other employees or the employees of its
Affiliates or its clients or the clients of its Affiliates, whether monetarily
or otherwise. For purposes of this paragraph, no action or failure to act on
Participant’s part shall be considered “willful” unless done or omitted to be
done, by Participant in bad faith and without reasonable belief that his or her
action or omission was in the best interests of the Company.

(d) “Good Reason” shall mean: (i) a material diminution in authority, duties, or
responsibilities; (ii) a material change in geographic location where services
are provided (the Company has determined this is any requirement by the Company
that Participant move to a location more than fifty (50) miles away from
Participant’s regular office location); or (iii) a material diminution in base
salary. Good Reason shall not exist if (i) Participant expressly consents to
such event in writing, (ii) Participant fails to object in writing to such event
within sixty (60) days of its effective date, or (iii) Participant objects in
writing to such event within sixty (60) days of its effective date but the
Company cures such event within thirty (30) days after written notice from
Participant. The written notice must describe the basis for Participant’s claim
of Good Reason and identify what reasonable actions would be required to cure
such Good Reason.

4. Restrictions on Transfer. The Performance Shares shall not be transferable
other than by will or by the laws of descent and distribution. Each right under
this Agreement shall be exercisable during Participant’s lifetime only by
Participant or, if permissible under applicable law, by Participant’s legal
representative. Until the date that the Performance Shares vest pursuant to
Section 2 hereof, none of the Performance Shares or the Common Shares issuable
upon vesting thereof may be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of, and any purported sale, assignment, transfer, pledge,
hypothecation or other disposition shall be void and unenforceable against the
Company, and no attempt to transfer the Performance Shares or the Common Shares
issuable upon vesting thereof, whether voluntarily or involuntarily, by
operation of law or otherwise, shall vest the purported transferee with any
interest or right in or with respect to the Performance Shares or such Common
Shares. Notwithstanding the foregoing, Participant may, in the manner
established pursuant to the Plan, designate a beneficiary or beneficiaries to
exercise the rights of Participant and receive any property distributable with
respect to the Performance Shares upon the death of Participant, and Company
Common Stock and any other property with respect to the Performance Shares upon
the death of Participant shall be transferable to such beneficiary or
beneficiaries or to the person or persons entitled thereto by the laws of
descent and distribution, and none of the limitations of the preceding sentence
shall in such event apply to such Company Common Stock or other property.

 

4



--------------------------------------------------------------------------------

5. Adjustments. If any Performance Shares vest subsequent to any change in the
number or character of the Common Stock of the Company (through any stock
dividend or other distribution, recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares, or otherwise), Participant shall then receive
upon such vesting the number and type of securities or other consideration which
Participant would have received if such Performance Shares had vested prior to
the event changing the number or character of the outstanding Common Stock. In
the event of a Change in Control in connection with which the holders of Common
Stock receive consideration consisting solely of shares of common stock that are
registered under Section 12 of the Exchange Act there shall be substituted for
each share of Common Stock available upon vesting of the Performance Shares
granted under this Agreement the number and class of shares into which each
outstanding share of Common Stock shall be converted pursuant to such Change in
Control.

6. Issuance. The Company will issue Common Shares for vested Performance Shares
at the end of the Performance Period. The Company shall, as promptly as
reasonably practicable after the Payout % has been determined in accordance with
the Plan, the Resolutions and this Agreement,, cause to be issued Common Shares
registered in the name of Participant or in the name of Participant’s legal
representatives, beneficiaries or heirs, as the case may be, evidencing such
vested whole Common Shares (less any Common Shares withheld to pay withholding
taxes). The value of any fractional Common Shares shall be paid in cash at the
same time.

Notwithstanding the foregoing, if there is a Change in Control as described
under Section 2(d), then Participant, or the Participant’s legal
representatives, beneficiaries or heirs, as the case may be, shall receive,
within ten (10) days of Participant’s Qualified CIC Termination, a cash payment
from the Company in an amount based on the number of Common Shares calculated
under Section 1(c)(iv) multiplied by the closing price per Common Share on the
New York Stock Exchange on the last trading day of the Performance Period but
not less than the highest per share price offered to stockholders in any
transaction whereby the Change in Control takes place (the “Ending Price”),
subject to Section 8(a). The number of Common Shares determined as provided in
the preceding sentence and the Ending Price shall be appropriately adjusted to
reflect all adjustments provided for in Section 5. To the extent that
Section 409A of the Code applies and Participant is a specified employee for
purposes of section 409A of the Code, payment shall occur the first day of the
seventh month following the date of the Participant’s termination of employment
(rather than within ten (10) days of Participant’s Qualified CIC Termination).

Upon the issuance of Common Shares or payments under this Section, Participant’s
Performance Shares shall be cancelled.

7. Dividend Equivalents. Notwithstanding Section 6 hereof, for record dates that
occur before a Common Share is issued in accordance with Section 6 hereof,
Participant shall be entitled to receive, with respect to each Common Share that
is so issued, Dividend Equivalent amounts if dividends are declared by the Board
of Directors on the Company’s Common Stock. The Dividend Equivalent amounts
shall be an amount of cash per share that is issued pursuant to this Agreement
equal to the dividends per share paid or payable to common stockholders of the
Company on a share of the Company’s Common Stock. The Dividend Equivalent
amounts shall be accrued (without interest and

 

5



--------------------------------------------------------------------------------

earnings) rather than paid when a dividend is paid on a share of the Company’s
Common Stock. If a Performance Share is forfeited, the Dividend Equivalents on
the Performance Share are forfeited. The Company shall pay the Dividend
Equivalents on a Performance Share when the Company issues a Common Share for
the Performance Share or makes a cash payment pursuant to Section 6.

8 Miscellaneous.

(a) Income Tax Matters.

(i) In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.

(ii) In accordance with the terms of the Plan, and such rules as may be adopted
under the Plan, Participant may elect to satisfy Participant’s federal and state
income tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares (including but not limited to the payment
of Dividend Equivalents) by having the Company withhold a portion of the Common
Shares otherwise to be delivered having a Fair Market Value and/or cash
otherwise to be paid equal to the amount of such taxes. The Company will not
deliver any fractional Common Shares but will pay, in lieu thereof, the Fair
Market Value of such fractional Common Shares. Participant’s election must be
made on or before the date that the amount of tax to be withheld is determined.

(iii) To the extent a payment is not paid within the short-term deferral period
and is not exempt from Section 409A of the Code (such as the rule exempting
payments made following an involuntary termination of up to two times pay) then
Section 409A of the Code shall apply. The Company intends this Agreement to
comply with Section 409A of the Code and will interpret this Agreement in a
manner that complies with Section 409A of the Code. For example, the term
“termination” shall be interpreted to mean a separation from service under
section 409A of the Code and the six-month delay rule shall apply if applicable.
Notwithstanding the foregoing, although the intent is to comply with section
409A of the Code, Participant shall be responsible for all taxes and penalties
under this Agreement (the Company and its employees shall not be responsible for
such taxes and penalties).

(b) Plan Provisions Control. In the event that any provision of the Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control. Any term not otherwise defined in this
Agreement shall have the meaning ascribed to it in the Plan.

(c) Rationale for Grant. The Performance Shares granted pursuant to this
Agreement is intended to offer Participant an incentive to put forth maximum
efforts in future services for the success of the Company’s business. The
Performance Shares are not intended to compensate Participant for past services.

(d) No Rights of Stockholders. Neither Participant, Participant’s legal
representative nor a permissible assignee of this award shall have any of the
rights and privileges of a stockholder of the Company with respect to any
Shares, unless and until Common Shares have been issued in accordance with the
terms hereof.

 

6



--------------------------------------------------------------------------------

(e) No Right to Employment. The issuance of the Performance Shares or the Common
Shares shall not be construed as giving Participant the right to be retained in
the employ of the Company or an Affiliate, nor will it affect in any way the
right of the Company or an Affiliate to terminate such employment at any time,
with or without Cause. In addition, the Company or an Affiliate may at any time
dismiss Participant from employment free from any liability or any claim under
the Plan or the Agreement. Nothing in the Agreement shall confer on any person
any legal or equitable right against the Company or any Affiliate, directly or
indirectly, or give rise to any cause of action at law or in equity against the
Company or an Affiliate. The award granted hereunder shall not form any part of
the wages or salary of Participant for purposes of severance pay or termination
indemnities, irrespective of the reason for termination of employment. Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under the Agreement or Plan which such employee might otherwise have enjoyed but
for termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, Participant shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee and shall be fully bound thereby.

(f) Governing Law. The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Delaware. Participant hereby submits to the
nonexclusive jurisdiction and venue of the federal or state courts of Delaware
to resolve any and all issues that may arise out of or relate to the Plan or the
Agreement.

(g) Severability. If any provision of the Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
the Agreement under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.

(h) No Trust or Fund Created. Participant shall have no right, title, or
interest whatsoever in or to any investments that the Company, its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under the
Plan. Neither the Plan nor the Agreement shall create or be construed to create
a trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and Participant or any other person.

(i) Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

(j) Securities Matters. The Company shall not be required to deliver Common
Shares until the requirements of any federal or state securities or other laws,
rules or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement on
the date set forth in the first paragraph.

 

THE MOSAIC COMPANY By:     Name:     Title:     PARTICIPANT   Name:    

 

8